Citation Nr: 0828170	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include depression and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for seizure disorder.

3.  Entitlement to service connection for status post 
incision and drainage with fusion at the lumbar/sacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the VA Form 9 dated October 2005 the veteran specifically 
requested a hearing before a Veterans Law Judge at the RO, a 
Travel Board hearing.  The veteran submitted a request for a 
video conference hearing in October 2005.  The RO scheduled 
the veteran for a video conference hearing and notified the 
veteran in a letter dated in October 2006.  The RO indicated 
that the veteran had to respond to the letter accepting the 
video conference hearing or the hearing would be cancelled 
and the veteran would remain on the schedule for a Travel 
Board hearing.  The veteran did not respond to this letter.  
In July 2008 the Board sent the veteran a letter seeking to 
clarify whether the veteran wished to have a hearing before a 
Veteran's Law Judge.  In July 2008 the veteran responded and 
indicated that he wished to have a video conference hearing 
before a Veteran's Law Judge.  Accordingly, the veteran 
should be scheduled for the requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the veteran for the 
requested a video conference hearing 
before the Board at the RO in the order 
that this original request for a hearing 
was received.  The veteran and his 
representative must be provided proper 
notice of the date and time of the 
scheduled hearing and the notification 
must be documented in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





